UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ARTHUR D. STUBBS, et al., )
)
Plaintiffs, )
)
v. ) Civil Action No. 15-1129
)
LAW OFFICE OF HUNTER C. PIEL, )
LLC,etal., ) FI LED
. )
Defendants. ) DEC 0 1 2015
cClerit, ?.S.hDistrict & Bankruptcy
DUTSOI’I D't' fC
St e IS ncto olumbla
MEMORANDUM ORDER

December I , 2015 [#3, #6]

Plaintiffs Dr. Arthur D. Stubbs and Ms. Shellie J. Stubbs (together “plaintiffs”)
bring this action against The Law Ofﬁce of Hunter C. Piel, LLC and the Harbor Bank of
Maryland (together “defendants”), seeking to halt the foreclosure of certain commercial
real estate based on allegations of “wrongful foreclosure” and “willful fraud.” See
generally Veriﬁed Compl. [Dkt. #1] (“Compl.”). Defendants have moved separately to
dismiss this case for failure to state a claim upon which relief can be granted. See Def.
The Law Ofﬁce of Hunter C. Piel, LLC’s Mot. to Dismiss [Dkt. #3] (“Piel’s Mot.”); Def.
Harbor Bank of Maryland’s Mot. to Dismiss [Dkt. #6] (“Harbor Bank’s Mot”). For the
following reasons, defendants” motions are GRANTED.

Although plaintiffs’ legal basis for challenging the foreclosure at issue is far from

clear, the complaint taken together with defendants” motions to dismiss elucidate the

pertinent facts. In broad terms, this case concerns the consequences of plaintiffs’ March
2014 default on two commercial loans extended to plaintiffs and their business, Lake
Arbor Dental Associates, PC. of DC. (“Lake Arbor Dental”), by defendant Harbor Bank
of Maryland (“Harbor Bank”) in 2012. See Harbor Bank’s Mot. 1—2. Speciﬁcally, on
January 30, 2012, plaintiffs jointly executed an $890,000 promissory note payable to
Harbor Bank for a commercial loan. Def. Harbor Bank of Maryland’s Mem. of Law in
Supp. of Mot. to Dismiss [Dkt. #6-1] (“Harbor Bank’s Mem.”) Ex. 1 [Dkt. #6-2]; see also
Compl. 20—23. In connection with this loan, Lake Arbor Dental executed a commercial
guaranty of repayment. See Harbor Bank’s Mem. Ex. 3 [Dkt. #6-4]. On September 28,
2012, Harbor Bank extended an additional $300,000 commercial loan to Lake Arbor
Dental as borrower, with both plaintiffs serving as guarantors. See Harbor Bank’s Mem.
Exs. 5, 6 [Dkts. #6-6, #6—7]; Compl. 20-23. As additional security for the repayment of
these loans, plaintiffs provided deeds of trust on commercial real estate located at 411 8th
Street, Southeast, Washington, DC. (the “Property”), which is the location where Dr.
Stubbs conducts and operates a dental practice. See Compl. Exs. A, B; see also Harbor
Bank’s Mem. 1. Those deeds of trust were duly recorded among the District of Columbia
Recorder of Deeds. Harbor Bank’s Mem. Ex. 2 at 1 [Dkt. #6-3].

Plaintiffs ultimately defaulted on both of these loans, and in March 2014, Harbor
Bank ﬁled an action in the Circuit Court for Harford County, Maryland seeking a
judgment by confession against plaintiffs and Lake Arbor Dental, consistent with the
terms of the two loans. Harbor Bank’s Mem. 4. On March 24, 2014, that court entered

confessed judgments as requested. Harbor Bank’s Mem. Ex. 7 [Dkt. #6-8]. Those

2

judgments were subsequently recorded in DC. Superior Court in September 2014.
Harbor Bank’s Mem. 1. That same month, Harbor Bank commenced foreclosure upon
the Property. Plaintiffs responded by ﬁling a lawsuit in DC. Superior Court, requesting a
preliminary injunction against foreclosure. Harbor Bank’s Mem. 4. In response, Harbor
Bank agreed to stay foreclosure proceedings for a 45-day period to allow plaintiffs to
secure alternate ﬁnancing. See Harbor Bank’s Mem. Ex. 8 [Dkt. #6—9]. Despite their
failure to comply with this deadline, Harbor Bank gave plaintiffs a second chance——
entering a Forbearance Agreement whereby plaintiffs acknowledged their default but
were given until May 31, 2015 to pay off their debts. Harbor Bank’s Mem. Ex. 2. Yet
again, plaintiffs failed to repay their debts. As such, Harbor Bank proceeded to foreclose
upon the Property in July 2015 and a foreclosure sale occurred on July 16, 2015. Harbor
Bank’s Mem. 5. That same day, plaintiffs ﬁled suit in this Court on claims of “willful
fraud” and “wrongful foreclosure” in relation to the two commercial loans, the March
2014 confessed judgments, and the current foreclosure of the Property. See generally
Compl. In short, this action appears to be a last ditch effort by plaintiffs to avoid the
legal consequences of their admitted default.

Defendants separately moved to dismiss this action in its entirety on August 6,
2015, see Piel’s Mot, and August 11, 2015, see Harbor Bank’s Mot. Although plaintiffs
timely responded to these motions on August 20, 2015 [Dkts #7, #8], this Court, on
October 19, 2015, advised plaintiffs of their obligations under the Federal Rules of Civil
Procedure and the local rules of this Court, and specifically warned plaintiffs that, if they

did not oppose the arguments made within defendants” motions, the Court may treat those

3

arguments as conceded, see Oct. 19, 2015 Order 2 [Dkt. #19]. As such, the Court
afforded plaintiffs an additional thirty days to supplement their opposition to defendants’
motions to dismiss. Oct. 19, 2015 Order 3. On November 13, 2015, plaintiffs ﬁled
supplemental memoranda in opposition to defendants’ motions. See Pls.’ Mems. of P. &
A. in Opp’n to Mots. to Dismiss [Dkts. #21, #23].

Under Local Civil Rule 7(b), if a party fails to ﬁle a memorandum of points and
authorities in opposition to a dispositive motion by the deadline set by the Court, “the
Court may treat the motion as conceded.” LCVR 7(b); see FDIC v. Bender, 127 F.3d 58,
67-68 (DC. Cir. 1997) (upholding the treatment of the plaintiff’s summary judgment
motion as conceded because the defendant ﬁled its opposition late). Furthermore, “[i]t is
understood in this Circuit that when a plaintiff ﬁles an opposition to a dispositive motion
and addresses only certain arguments raised by the defendant, a court may treat those
arguments that the plaintiff failed to address as conceded.” Buggs v. Powell, 293 F.
Supp. 2d 135, 141 (D.D.C. 2003); see also Rosenblatt v. Fenty, 734 F. Supp. 2d 21, 22
(D.D.C. 2010) (“[A]n argument in a dispositive motion that the opponent fails to address
in an opposition may be deemed conceded”).

In this case, despite two opportunities to oppose defendants’ motions to dismiss,
plaintiffs have wholly failed to respond to any of defendants’ arguments in favor of
dismissal. In its motion to dismiss, defendant The Law Ofﬁce of Hunter C. Piel, LLC
argues that plaintiffs simply failed to set out any cognizable claim in their complaint,
pointing out that (1) plaintiffs have no legal basis to collaterally attack the confessed

judgment entered by the Circuit Court for Harford County, Maryland, (2) plaintiff does

4

not have a claim under the Fair Debt Collections Practices Act, 15 U.S.C. § 1692g
because it does not apply to commercial loans, (3) defendant was not required to execute
the deeds of trust such that its failure to do so somehow makes those documents
defective, and (4) plaintiffs arguments regarding the nature of credit and money are
frivolous. Def. The Law Ofﬁce of Hunter C. Piel’s Mem. in Supp. of Mot. to Dismiss 7-
10 [Dkt. #3- 1]. Defendant Harbor Bank likewise argues that plaintiffs have failed to
adequately allege “willful fraud” in connection with the confessed judgment entered by
the Circuit Court for Harford County, Maryland and offer nothing more that conclusory
statements to support their claim for wrongful foreclosure. Harbor Bank’s Mem. 7-8.
Plaintiffs’ initial responses to defendants’ motions, as well as their supplements
thereto, do not address the substance of any of the speciﬁc arguments defendants raise.
Rather, plaintiffs focus on attacking- the nature and form of defendants’ ﬁlings.1
Therefore, the Court will treat defendants’ motions to dismiss as conceded and dismiss
this case. See Cummings ex rel. J.C. v. Woodson Senior High Sch, 563 F. Supp. 2d 256,
259 (D.D.C. 2008) (dismissing claims where “[t]he brief [plaintiff’s counsel] ﬁled . . . is
ﬁlled with irrelevant legal principles and citations . . . , and does not address the
substance of defendants’ arguments as to why plaintiffs’ claims under the IDEA should

be dismissed”).

1 Plaintiffs appear to erroneously believe that counsel are not permitted to ﬁle pleadings on
behalf of their clients because pleadings must be “veriﬁed” by a witness.

5

For the foregoing reasons, it is hereby

ORDERED that defendant The Law Ofﬁce of Hunter C. Piel, LLC’s Motion to
Dismiss [Dkt. #3] is GRANTED as CONCEDED; it is further

ORDERED that defendant Harbor Bank of Maryland’s Motion to Dismiss [Dkt.
#6] is GRANTED as CONCEDED; it is further

ORDERED that all other pending motions are DENIED as MOOT; and it is
further

ORDERED that this case is dismissed.

SO ORDERED.

I

RICHA . EON
United States District Judge